Citation Nr: 0801086	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-28 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of left knee anterior cruciate ligament 
(ACL) tear and lateral meniscus tear currently evaluated as 
20 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).   

Procedural history

The veteran served on active duty from October 1980 to August 
1983.

The veteran's October 2002 claim was granted in-part in a 
July 2003 rating decision which increased the disability 
rating from 10 percent to 20 percent effective October 7, 
2002.  The veteran disagreed and timely appealed.

In an October 2006 rating decision, the RO granted a 
temporary 100 percent disability rating under 38 C.F.R. § 4.3 
effective November 29, 2005, and granted a subsequent 20 
percent disability rating effective January 1, 2006.  The RO 
also granted a separate 10 percent disability rating for 
arthritis associated with the veteran's service-connected 
left knee disability, effective August 1, 2002, and denied 
the veteran's claim for Dependents' Educational Assistance.


FINDING OF FACT

The veteran's service-connected residuals of left knee ACL 
tear and lateral meniscus tear are manifested by 0 degree 
extension with pain, flexion with pain increasing between 90 
and 115 degrees, pain, fatigability and lack of endurance 
with repetitive motion, but no change in range of motion or 
strength with repetitive motion.  The veteran's knee is 
described as "chronic" and "grossly unstable" and requires 
the constant wearing of a knee brace, frequent rest, and 
occasional use of a cane or crutches.




CONCLUSION OF LAW

The criteria for a 30 percent rating for the service-
connected residuals of left knee ACL tear and lateral 
meniscus tear have been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 5262 (2007); 
VAOPGCPREC 9-2004, VAOPGCPREC 9-98. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that his service-connected 
left knee disability is worse than that recognized by VA.  In 
the interest of clarity, the Board will first discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, the 
appellant was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in April 2003.  
Specifically, the April 2003 letter informed the appellant 
that VA needed to receive or be informed of relevant records 
held by the veteran, another person, agency or company which 
pertained to his knee surgery.  

Adequate opportunities to submit evidence and request 
assistance were provided. The April 2003 letter told the 
veteran tell VA about any additional information or evidence 
they could help him obtain. In essence, the appellant was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1). See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio. 
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  Indeed, the Board observes that the 
veteran indicated in a January 2007 statement that he had and 
knew of no other evidence to support his claim.  

Service medical records and all identified and authorized 
evidence relevant to this matter have been requested or 
obtained.  The record includes medical records from private 
physicians who examined and treated the veteran's left knee 
condition.  The record also contains records of medical 
examinations provided by VA in May 2003, March 2004, and 
August, September, and November 2005.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date, and held that the notice requirements of 
section 5103(a) apply generally to all five elements. 
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board finds that in this case, elements (1), (2) and (3) 
are not in dispute.  The veteran has appealed his claim based 
on element (4), degree of disability.  The veteran has 
received adequate notice of that element.  The Board observes 
that the current disability rating was awarded with an 
effective date pre-dating the veteran's claim.  As is noted 
in the Analysis below, the Board has reviewed the record for 
evidence which supports awarding an earlier effective date 
under Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007.  Thus, any failure of the RO to provide notice of 
effective date has not prejudiced the veteran.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran elected in writing not to seek a hearing 
before a Veterans Law Judge, and he has been represented by a 
service representative who has submitted statements in 
support of the veteran's claim.

The Board will therefore proceed to a decision on the merits.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).
Specific schedular criteria - knee disabilities

(i.)  Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;
20 % moderate;
10% slight.

The Board notes that words such as "slight" and "moderate" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2007). 

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988), 871.

(ii.)  Arthritis

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2007).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  

Lastly, in VAOGPREC 9-2004 (September 17, 2004) it was held 
that despite motion being in one plane the two motions, 
flexion (a retrograde motion) in bending the leg and 
extension (a forward motion) in straightening the leg, serve 
different functional roles, although both are necessary for 
normal function, such that they constitute two 
symptomatologies or manifestations that are not duplicative 
or overlapping such that separate ratings may be assigned for 
limitation of knee flexion (38 C.F.R. § 4.71a, DC 5260) and 
for limitation of knee extension (38 C.F.R. § 4.71a, DC 5261) 
without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless of whether the limited motions are 
from the same or different causes. Also, because pain can 
cause limitation of motion, a rating for limitation of motion 
under DC 5260 or DC 5261 should take into consideration the 
degree of additional range of motion loss due to pain under 
38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Analysis

The veteran seeks entitlement to an increased rating for his 
service connected left knee disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 5257, 
with an additional 10 percent for separately rated arthritis 
under Diagnostic Code 5003. 

The Board observes that based upon the medical evidence of 
record, separate ratings under Diagnostic Codes 5257 and 5003 
are appropriate because the medical evidence indicates that 
the veteran has instability of the left knee and x-ray 
examinations result in a finding of arthritis in the 
veteran's left knee.  

Assignment of diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  For the reasons 
stated below, the Board finds that Diagnostic Codes 5257 and 
5003 are appropriate.

The medical evidence of record indicates that the veteran's 
residuals of left knee ACL tear and lateral meniscus tear are 
manifested by 0 degree extension with pain, flexion with pain 
increasing between 90 and 115 degrees, pain, fatigability and 
lack of endurance with repetitive motion, but no change in 
range of motion or strength with repetitive motion.  The 
veteran's knee is described by Dr. W.M. in a March 2003 
letter as being "grossly unstable."  The veteran's knee has 
long required the wearing of a knee brace and occasional use 
of a cane or crutches.  Moreover, there is x-ray evidence in 
the record that substantiates a diagnosis of degenerative 
changes of the left knee.  The Board finds that the medical 
evidence supports a conclusion that Diagnostic Code 5257 is 
appropriate in this case.  The Board further concludes that 
no other diagnostic code is more appropriate.  Importantly, 
neither the veteran nor his representative has contended that 
Diagnostic Code 5257 is not appropriate in this case.  

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, the Board believes that separate ratings under 
Diagnostic Codes 5257 and 5003 are appropriate in this case.


Schedular rating

(i)  Diagnostic Code 5257 [knee instability]

Under Diagnostic Code 5257, a 20 percent disability is 
warranted when instability of the knee is moderate, and a 30 
percent disability is warranted when instability of the knee 
is severe.  The Board notes that the word "moderate" is 
defined as "of average or medium quantity, quality or 
extent."  See Webster's II New College Dictionary 11th 
Edition (2001) at 704.  "Severe" is defined as "extremely 
intense."  Id at 1012.

The evidence of record is that the veteran complained of 
instability of his knee and had described how he had to 
continually wear a knee brace, and that his private physician 
had described his knee as "grossly unstable."  A November 
2005 post-operative report noted that the veteran had a 
history of five previous operations on his knee "including 
ACL reconstruction and multiple debridements."  The surgeon 
opined that "because of the patient's history, it is likely 
that the patient just has chronic changes and this is not an 
acute change, however, we decided to scope his knee on a 
diagnostic basis."  A December 2005 note indicates that 
"arthroscopy did not reveal pathology that could be allieved 
surgically . . . expressed to pt [patient] that arthritis 
will continue to bother him over the years."  Finally, the 
record includes a May 2006 note indicating that the veteran's 
left knee pain is "unresponsive to conservative treatment."  

In this case, the Board views the objective medical evidence 
as indicating that instability in fact still exists and is 
chronic.  The veteran's statements to VA health care 
providers verify that the instability occurs with some 
frequency; he requires a brace at all times and has to 
frequently rest the knee.  He further stated he is unable to 
lift heavy weight.  Moreover, the Board has taken into 
consideration Dr. W.M.'s characterization of the instability 
as "grossly unstable."  For these reasons, the Board 
believes that a 30 percent disability rating may be assigned 
under Diagnostic Code 5257, with the application of 38 C.F.R. 
§ 4.7 [where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating].  That is, the Board 
finds that the evidence shows that the instability complained 
of is more appropriately characterized as "severe: rather 
than "moderate."  

Thus, the Board finds that the veteran's left knee disability 
meets the criteria for a 30 percent disabling under 
Diagnostic Code 5257.  The Board notes that the 30 percent 
disability rating is the maximum under the schedular 
provisions of Diagnostic Code 5257.

(ii)  5003 [arthritis]

As noted above, the RO granted service connection for 
arthritis of the veteran's left knee effective October 7, 
2002, the date of the veteran's claim.  The Board observes 
that a May 2006 medical examiner stated that the x-ray 
results substantiated a diagnosis of degenerative joint 
disease (DJD) of the left knee.  As discussed above, a 
separate disability rating has been assigned under Diagnostic 
Code 5003.  Under that diagnostic code, arthritis is rated 
based upon limitation of motion of the knee, with a 10 
percent rating being assigned if limitation of motion is 
noncompensable under Diagnostic Codes 5260 and 5261.  The 
Board will determine whether a higher disability is 
warranted.

During the September 2005 examination, the examiner noted the 
veteran's left knee exhibited 0 degree extension with pain, 
flexion with pain increasing between 90 and 115 degrees, 
pain, fatigability and lack of endurance with repetitive 
motion, but no change in range of motion or strength with 
repetitive motion.  Diagnostic Code 5260 contemplates a 
noncompensable evaluation where there is limitation of knee 
flexion to 60 degrees, which is far exceeded by the 90 
degrees record in connection with the recent examination.  
Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension 5 degrees.  A compensable 
disability evaluation also cannot be assigned under 
Diagnostic Code 5261 for zero degrees, or normal, extension.  

Based on these findings, and the x-ray findings of DJD, the 
Board concludes that the criteria for a 10 percent disability 
evaluation under Diagnostic Code 5003 have been met, based on 
noncompensable limitation of motion of the knee, along with 
x-ray evidence of arthritis. Thus, the current assignment of 
a 10 percent disability evaluation under Diagnostic Code 5003 
will be continued.

DeLuca considerations

The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.  

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
for consideration in this case with respect to the rating 
under Diagnostic Code 5003.

The evidence shows the veteran's complaints of and observed 
left knee pain, fatigability and lack of endurance with 
repetitive motion, but no change in range of motion or 
strength with repetitive motion.  The clinical evidence, 
however, does not objectively support a higher rating based 
upon this evidence claims.  The VA examiner, after noting the 
veteran's pain and lack of endurance, found the veteran's 
range of motion and strength in his left knee were not 
limited by repetitive motion. 

The Board additionally observes that the veteran's knee pain 
is alleviated to some degree by pain medications and hyalgan.  

For these reasons, the Board finds that additional 
disability, over and above the 
30 and 10 percent ratings now assigned, is not warranted.


Esteban considerations

The Board has already determined that separate ratings for 
the veteran's service-connected left knee are warranted under 
Diagnostic Codes 5257 and 5003.  
See Esteban, supra; see also 38 C.F.R. § 4.25 (2007) [under 
VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately]. 

The Board notes that VA examiners reported the veteran's left 
knee had healed arthroscopic scars.  The examiners, however, 
did not indicate that there was any evidence of keloid 
development and or note that the scars were adherent to 
underlying tissue.  There is no evidence that the scars cause 
any limitation of motion of the knee joint.  Overall, the 
evidence indicates that the scars are de minimus.  The 
veteran himself has not contended that the scars present any 
problems.  Based on this record, the Board concludes that the 
evidence does not suggest that a separate disability 
pertaining to the scars exists.

Extraschedular consideration

The Board will consider the question of whether an 
extraschedular rating is appropriate regarding the veteran's 
claim for increased rating for his service-connected left 
knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record shows that the veteran has 
required in-patient treatment and occasional hospitalization 
for his left knee disability.  No examination report states 
that the condition resulted in any time lost from work, 
however the Board notes that the veteran has received two 
periods of 100 percent disability for convalescence pursuant 
to 38 C.F.R. § 4.3 (2007) from June 27, 2002 to August 1, 
2002, and from November 29, 2005 to January 1, 2006.  There 
is no evidence that the veteran is occupationally impaired 
beyond the level contemplated in the assigned disability 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is a recognition 
that industrial capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected left knee disability for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in October 
2002.  However, as indicated immediately above, the veteran 
was provided with a period of 100 percent disability from 
June 27, 2002 to August 1, 2002, at which time a 20 percent 
disability rating began.  The Board further notes that the 
veteran has received a separate 10 percent disability rating 
for arthritis of his knee from the date of his claim, October 
7, 2002.

The medical evidence does not show any change in the 
veteran's condition during the period of one year prior to 
the October 7, 2002 claim that hasn't been considered by the 
RO.  Specifically, the June 2, 2002 post-operative report 
does not indicate anything regarding arthritis in the 
veteran's left knee.  Additionally, the medical evidence 
dated April and May 2002 do not describe symptoms that 
support a finding of an earlier effective date, or an 
increase in disability rating from that granted by the RO.  

For those reasons, Hart has no application in this case.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a 30 percent disability rating is assigned for the 
veteran's service-connected left knee disability under 
Diagnostic Code 5257, and that the current 10 percent 
disability rating for arthritis of the left knee under 
Diagnostic Code 5003 is continued.  To that extent, the 
appeal is allowed.


ORDER

Entitlement to an evaluation of 30 percent for the veteran's 
service-connected left knee disability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


